DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3-4, 9 and 11-12 have been amended. Claims 2, 5-8, 10 and 13-16 have been cancelled. Claim 17 has been added. Claims 1, 3-4, 9, 11-12 and 17 are now pending. This Office action is in response to amendments and arguments received on May 23, 2022. 
Allowable Subject Matter
Claims 1, 3-4, 9, 11-12 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with objections to claim 1 are persuasive. Objections to claim 1 are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Ohbayashi et al. (US 20100105520 A1) herein Ohbayashi, and Anwar et al. (US 20040070269 A1) herein Anwar. 
Ohbayashi discloses an electric vehicle comprising a plurality of braking devices, a differential device, an electric drive disposed parallel to an output shaft, as outlined in the prior Office Action dated 2/22/2022. However, Ohbayashi does not disclose or suggest the arrangement of a casing housing the differential device and the speed reducing mechanism together with the rotating machine, wherein the electric drive unit is a transversely-mounted electric drive unit mounted on the vehicle in a posture in which the output shaft and the differential device are parallel to a vehicle width direction, the power transmission path includes a projecting portion which is extended to project from the casing to outside, and the electromagnetic retarder generates the braking force between the projecting portion and the casing. Therefore claim 1 is considered allowable over Ohbayashi.
Anwar teaches features of an electric vehicle including a braking system including electromagnetic retarders, as outlined in the prior Office Action dated 2/22/2022.  However, Anwar does not teach or suggest the deficiencies of Ohbayashi. Therefore claim 1 is considered allowable over Anwar.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claim 1 at the time of filing. Therefore claim 1 is found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 3-4, 9, 11-12 and 17 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

June 13, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669